Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 05/26/2017 of application No. 15/606,551 is acknowledged as required by 35 U.S.C. 119.

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lane et al. (US Publication No. 2014/0061962) hereinafter Lane.
Regarding claim 1, Lane teaches a method comprising: performing vacuum securement of an object (par. 0093: pre-preg 16 laid-up on tool or mould 18) by: covering the object with an impermeable membrane (vacuum bag 10); locating a vacuum port (where vacuum line or hose 30 is connected to the impermeable membrane 10 from top) at the impermeable membrane; and applying a negative pressure (with vacuum pump 22) to the vacuum port that offsets air leaks between the impermeable membrane and the object.
Regarding claim 2, Lane teaches placing a permeable layer (par. 0044: breather material 12 with substantially uniform permeability; par. 0015: for facilitating air flow) onto the object that conforms with the object (see Fig. 1) and is located between the object (16) and the impermeable membrane (10).
Regarding claim 5, Lane teaches maintaining a separation between the impermeable membrane and the object (separation by breather 12) to facilitate removal of air from underneath the impermeable membrane (see par. 0093, 0098 and claim 22).
Regarding claim 6, Lane teaches structurally reinforcing the impermeable membrane with a frame (tool 18) that facilitates air movement between the impermeable membrane and the object when a vacuum is drawn (tool 18 is solid, by locating permeable layer of solid surface of the tool, air movement is facilitated when suction is applied).
Regarding claim 7, Lane teaches offsetting air leaks along edges of the impermeable membrane maintains an amount of negative pressure holding the impermeable membrane to the object (see the seal between the impermeable membrane (vacuum bag 10) and upper surface of tool 18; also see Fig. 5 in which vacuum is applied to edges of the impermeable membrane; see par. 0005).
Regarding claim 10, Lane teaches locating the object on a forming tool (tool 18); and arranging edges of the impermeable membrane beyond edges of the object such that the negative pressure evacuates air between the impermeable membrane and the forming tool (see Fig. 1).
Regarding claim 11, Lane teaches separating the object from a forming tool by pulling the impermeable membrane; placing the object (after pre-preg 16  treated) at a new location; and halting the negative pressure (par. 0143: by pulling vacuum).
Regarding claim 12, Lane teaches affixing a frame (tool 18) to the impermeable membrane that secures the impermeable membrane in a predetermined configuration (see Fig. 1) to facilitate pick and place operations (when suction applied and the impermeable membrane 10 is fixed to the frame 18 via a seal between the two) while also ensuring air movement between the impermeable membrane and the object, thereby facilitating drawing a vacuum (tool 18 is solid, by locating permeable layer of solid surface of the tool, air movement is facilitated when suction is applied; the permeable layer 12 also facilitates the air movement).
Regarding claim 13, Lane teaches forming a vacuum securement between a perimeter of the impermeable membrane and a forming tool by drawing a vacuum (see the seal between the impermeable membrane (vacuum bag 10) and upper surface of tool 18; also see Fig. 5 in which vacuum is applied to edges of the impermeable membrane; see par. 0005).
Regarding claim 14, Lane teaches conforming the object to a curved surface in response to applying the negative pressure (par. 0094, Fig. 1a).
Regarding claim 16, Lane teaches generating airflow through a permeable layer (breather 12 with substantially uniform permeability) that is interposed between the object and the impermeable membrane (permeable structure of permeable layer facilitates airflow).
Regarding claim 17, Lane teaches applying the negative pressure is performed via a pump (vacuum pump 22).

Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Weston (US Publication No. 2011/0118683).
Regarding claim 1, Weston teaches a method comprising: performing vacuum securement of an object (top surface of tissue protection means 275) by: covering the object with an impermeable membrane (par. 0071: flexible overlay 220; par. 0072: impermeable overlay 220); locating a vacuum port (port 227 that suction drain 245 is penetrated through) at the impermeable membrane; and applying a negative pressure to the vacuum port that offsets air leaks between the impermeable membrane and the object (with suction bulb 281).
Regarding claim 2, Weston teaches placing a permeable layer (par 0071: wound packing means 278 placed on the area of wound 260 under the flexible overlay 220; par. 0071: wound packing means 278 comprising absorbent dressings such as gauze or cotton or any combination of gauze or cotton; par. 0071: matrix with spongy absorbable material; par. 0071: perforated and constructed in a sponge-type or foam-type structure) onto the object that conforms with the object and is located between the object and the impermeable membrane.
Regarding claim 8, Weston teaches sealing edges of the impermeable membrane to the object without use of a sealant by applying the negative pressure to the vacuum port to evacuate air between the impermeable membrane and the object (par. 0007: without the need for an adhesive seal; par. 0004: no adhesive to prevent discomfort and pain for the patient during removing of the flexible overlay; par. 0006: no adhesive prevents discomfort and pain during recovering of swelling tissue; par. 0006: decreasing costs of frequently changing the cover; see perimeter 222; par. 0106, lines 35-48: vacuum system 10150 can maintain the desired degree of reduced pressure in the volume under the cover 10120 at the site of the wound 10115).
Regarding claim 9, Weston teaches the vacuum port is capable of maintaining a pressure along the impermeable membrane (par. 0106, lines 35-48: vacuum system can maintain the desired degree of reduced pressure in the volume under the cover at the site of the wound); but does not explicitly teach the tolerance of at least one inch of mercury pressure.It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to maintain desired degree of tolerance for reduced pressure based on application, since there is an absence of criticality to the number of these recesses and there is also an absence of unexpected results.
Regarding claim 15, Weston teaches the impermeable membrane is unaffixed and unsealed (par. 0007: without the need for an adhesive seal; par. 0004: no adhesive to prevent discomfort and pain for the patient during removing of the flexible overlay; par. 0006: no adhesive prevents discomfort and pain during recovering of swelling tissue; par. 0006: decreasing costs of frequently changing the cover) along a perimeter (par. 0098: bottom surface 10124a of the cup body member 10124) that directly contacts the object (top surface of 10116).
Regarding claim 16, Weston teaches generating airflow through a permeable layer (par 0071: wound packing means 278 placed on the area of wound 260 under the flexible overlay 220; par. 0071: wound packing means 278 comprising absorbent dressings such as gauze or cotton or any combination of gauze or cotton; par. 0071: matrix with spongy absorbable material; par. 0071: perforated and constructed in a sponge-type or foam-type structure) that is interposed between the object and the impermeable membrane (permeable structure of the gauze facilitates the airflow).
Regarding claim 17, Weston teaches applying the negative pressure is performed via a pump (suction bulb 281 shown in Fig. 3).

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lane in view of Thomas et al. (US Publication No. 2015/0273809) hereinafter Thomas.
 Regarding claims 3-4, Lane does not teach a second impermeable membrane and a second permeable layer. 
 Fig. 1 of Thomas (reproduced and annotated below) shows two vacuum bags (left and right bags 20 are interpreted to be first and second impermeable membranes; see par. 0020) covering a first and a second portion of an object 12 with first and second permeable layers in between (left side breather is interpreted to be the first permeable layer and the right side the second permeable layer); second impermeable membrane has an area greater than an area covered by defined by the second permeable layer; end of each of the first and the second impermeable membranes extend beyond ends of the first and second permeable layers. Thomas teaches using multiple vacuum bags help in production of large composite parts 12 (object in instant invention) such as aircraft wings (par. 0033).



    PNG
    media_image1.png
    645
    832
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use second impermeable membrane and a second permeable layer. Doing so would help in production of large composite parts such as aircraft wings as set forth in Thomas.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lane.
Regarding claims 18-20, Lane in par. 0017 teaches multiple sensor packages may be used to sense flow rates at multiple locations, such as within the breather, vacuum ports, vacuum hoses, and bladder vents and teaches vacuum pump 22 to generate the negative pressure; but does not explicitly teach amount of negative pressure generate by the pump being between 50 and 200cu.ft/min.Lane in par. 0110 teaches active bypass control using solenoid valves which are capable of creating constant pressure.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use have negative pressure amount based on the product and application, since there is an absence of criticality to the number of these recesses and there is also an absence of unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723